OFFICE     OF THE ATTORNEY       GENERAL    OF TEXAi

                              AUSTIN




&norable     Thor. 0. iMa6
ksretary-Tmauurer
State Boar8 of Arohltaotwal         Uamlnorr
Burt Bulldllig
Dallar, Texao
Dear Bfr:




                                              ve given   careful    oon-       '..
814oration    to yo
                                                                               ..~
                                              you hari   baror     you
                                              tlrma or the VnW$d               ,i
                                             rlovakla with "tirclb
                                       you mean that tha pormoa            -.. _:
                                       6 with thr mtoralizatloa                :


                         by yuu,  the Ai’ohitsotr     fie&itratltan   .    .
                         roqulre  oitfern8hip     ua.a p&yere~~ul8ito
                       8mFatiOiI.       sOtI ACtSi Or th0 be43Ubr
                       h Legislature,     19S7, Chaptar 478, pi
                       oler 249a Bnd WQb, Vernon*8 Annotetdl

euthorizso  one to regiatratlon   aa an arohfteot,     the
statutory  rsqii2rsssnt.B are met and exealnatlon  SUOQ41~sia~ly
paemd. irreepectlvror citizenship.       Be quote certain
psrtfnent  garto of the etatutr.
             srotlon   8 oonta~ns   thf.8 language:
. .
                   Honorable   Thea. D. breed,   Page 2
,?




‘.
                               "The Board shall edopt rulca and regu-
..i       .:            lktions   ror the oxamlnation and roglatration
T              ;
                        of applloanta   to pra0t10.6 nrohlteotura   in ao-
                        oordance with the provisions    of this not,&
      .
                        mw.ymend, modify end rqpoal auon rules and
                        regU&atlona rr0i2 time to time.      . . .*   (Em-
                        @~sls    ours)
                               Section 6 presoribas  the ~iOBllfiOatlOM of applit
. ;’               ounts for   raglatretlon an&.iuuk~a ~rovialon  for  exaalnatlona:
                              "2rovlal0nshall be w&e by the Board of
                        krohlteotursl  Exnminera for holding sx~nlna-
                        tlona or applioanta ror reglstrntlon  under
                        this Aot, at such place or plaoee as nay ba
                        determined by the Bocrd at least twice each




                        scld ijoerd, or by a ~o;mnlttes 0r two 0r its-
                        members delegated by the Eosrd, and due notloo
                        or the time, scope of examination,      and plaoo
                        or holally   suoh examlnatlcn ahall be publlah-
                        ad, as in the oaae provided for the publioa-
                        tion of rules aan regulations      0r the B0erd.
                        The a.zzmlnntion shall oovor those aubjeota to
                        be determined and proaorlbed by the Bosrd,
                        the knowledga of wM.oh Is necessary in the
                        prvl:er preotlco  of sroh1tecture.v      (Enpha616
                        ours. )

                               seotion 7 .requlrea imymenti or r066 ror reglatra-
                   tion and deals with tho ia6uenoe of certlfloates     generally.
                   We will ntit lengthen thfa oylnlvn by ooyying this SeOtion,
                   but Section   8 is deemed of auoh ialgortance to ycur question
                   th0t '3 inOlUde It in full:
                                *An arohlteot   of gocd lnornl oharaoter who
                        has letwrully    praotioed arohltooture   for a per-
                        l0d 0;' ten (10) year6 or Bore outside thl
                        State. or Onrtl,y within zrnd 0arUy wlthoutathl6
                        lit-eta, may be recpllred at the rilsoretlvn    or
                        moard,         in order to obtoln a registration
HOtmmbie Thorn. D. BI!Oed, Page s



     oertlficate     to pr4Otios     arohiteoture      in thle
     State,  to take only a practical exemlnation
     the nature of whioh shall be prescribed   by
    the Board ot Amhiteotural            Examiners, pro-        ‘.
    ride& that, ae (I oondltlon          precedent to the
    issuance of a registration           aertifioate      to
    suoh, applloant,       the Boar6 may require him or
    her to fur&ah and file erldenoe oatlsfeotory
    to the Board that he or she has not been reo-
    trained from      praotioing     arohltooture      in an
    other State or lurisdlotlon           on aoeount orp
    nefi!ligeIWe, inoompetenoy, reoklessnese,              alr-
    honesty, or&her cause8 to be grounds for
    the reyooation       of a registration       oertifioate
    in this State, or that no registration               oer-
    tificate    or other lioenae,        or permit to prao-
    tice arohlteoture,        theretofore     iseued to him
    or her has ever been so revoked, and u.pon
    failure    of the applicant       to furnish end file
    such satisfactory        evldenoe,    the Board may,
    in its aisaretion,        refuse   to isaue a regh-
    tration    certificate      to him or her authorizing
    him or her to pntofloe         arohiteoturo      in this
    State  l




           “An arohlteot     who has legally        praotioed




    at tha date or his or iier application,       may
    obtain a registration    oertlfiaete     to praotloe
    erohiteoture   in thla State merely by furnleh-
    ing evidenoe satlsfaotory      to the Beard of the
    fact that he or she has so lewfullv         maotloed
    in such other State or country; $rbvked           that
    the laws or legal regulations        of that Stetr or
    country extend like or slmil:~r privilege        to
    registered   arohlteots  of this 8tate applying
    for the right to practloa      architecture    in suoh
    other State or oountrr.
          The fee to be paid by an arohlteot    of
    ar.othor State or oountw.   amdying for hiTor
    her orlRina1 registration   certificate  to prao-
    %lce erohlteoture   in thle State, ahall b th
    sum or Thirty Dollar8 ($30) . * (Emphasiseour~.)
                                                                                             I.




F
                                                                                                  Y4

                                                                                       .
     ‘_                Eenorable f&or. D. Broad, Am        4


                                    We t#lnk 6hd underliirs6    portion8 of the lbove
                       qrrotations,..w&emt&s severs1 ssotlons oi We cot s2s ooa-
                       rUered   ttbgether, show a ranifssf lsgl8latlreLatest not
    :.
                       to bar the doors to the rsotlae ot arahltebture to any
                       person roaoe8Wully     mootPag the riqulremeat8     &spored, even
                       thaugh that person may be an allea.
                                  Even ii t&kstatuts    oxprosslyforbadethe li~uw-
                       in& of llleog there is ~sonsidsnbla   doubt whether t&at                                         .;:


                       fa;;al;g would suftlro     to bar       one maee.ting the otheb rs-                             ::

                                    See 8.h. fur. 470, Seo.lS, and uaeea otted,
                                                                                                                        i     .



    ‘.                 espeoially*Tem~lerv. State lksmlners,131 Mloh. 854 90
     .?.
                       8. w. lone, loi ASI. at. Rep. 610, where lt vms hela bat
                       a statute prohibltind the l6su8no8
                                                                                                        .:
                                                           of a:barber!s~ llcbare                     ‘2
                                                                                                           ..

                       to an alien mu viol&ire    OS the Fourteanth Amendment to
                                                                                                         ‘< :


     ,..
                       ths federal Constitution. State t. firontgomsry; 94 Ye. 198,
                                                                                                                : I~



                       47 A. 165, 80 Am. St. Rep. 388.

                                 The oontrarp view has been taken by P Maosaohu-
                       sstts oourt.  Comnonwealth t. Hana, 195 Miss. iME, 81 H. B.
                       149, 11 L. R. A. (19.5.) 990, if% Am. St. tlrp.851, 11'                    .
                                                                                                                 1
                                                                                                                 ..

                       Ann. 098. W4. We have found no Texas oases upon the sub-
                       jeot.

         . ..

         ;                                                                                                      ..




             ,‘..


                ;.

                :_
              /.


                       BIRST ASSISTAh'T
                       ATTOiUiEYGl?JdEZi&
                .
                 ,..
                       BWlGO


                .~:
                 ‘<